Citation Nr: 0905366	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  07-31 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
chloracne.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
coronary artery disease (CAD), status-post bypass grafting, 
to include as secondary to service-connected diabetes 
mellitus.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
vision problems, to include as secondary to service-connected 
diabetes mellitus.

4.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to March 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis 
Missouri, which, in pertinent part, confirmed and continued 
the 30 percent evaluation for the veteran's service-connected 
PTSD, and found that new and material evidence had not been 
received to reopen his claims of service connection for 
chloracne, CAD, and vision problems.

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in November 2008.  A 
transcript of this hearing has been associated with the 
veteran's VA claims folder.

For the reasons addressed in the REMAND portion of the 
decision below, the Board concludes that additional 
development is required with respect to the veteran's PTSD 
claim.  Accordingly, this claim will be REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if additional action is required 
on his part.




FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the issues adjudicated by this 
decision have been completed.

2.  Service connection was previously denied for chloracne, 
CAD, and vision problems by a July 2004 rating decision.  The 
veteran was informed of this decision, including his right to 
appeal, and did not appeal.

3.  Although the evidence received since the last prior 
denial of service connection for chloracne, CAD, and vision 
problems was not previously submitted to agency 
decisionmakers, it does not relate to an unestablished fact 
necessary to substantiate these claims, is cumulative and 
redundant of the evidence of record at the time of the last 
prior final denial, and does not raise a reasonable 
possibility of substantiating any of these claims.


CONCLUSION OF LAW

New and material evidence not having been received to reopen 
the claims of entitlement to service connection for 
chloracne, CAD, and vision problems, the benefits sought on 
appeal are denied.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.156(a), 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  Further, in cases involving 
new and material evidence, the Court has held that VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant 
of the evidence and information that is necessary to 
establish his or her entitlement to the underlying claim for 
the benefit sought by the claimant.   Kent v. Nicholson, 20 
Vet. App. 1 (2006).   

In this case, the veteran was sent pre-adjudication notice by 
a letter dated in March 2006.  Moreover, this letter noted 
the prior denials, stated that new and material evidence was 
necessary to reopen the previously denied claims, and 
described the standard for new and material evidence by 
language which tracks that of the relevant regulatory 
provisions.  Thus, this letter is in full compliance with 
Kent, supra.  The Board further observes that this letter 
informed the veteran of what was necessary to substantiate 
his underlying service connection claims, what information 
and evidence he must submit, what information and evidence 
will be obtained by VA, and the need for the veteran to 
advise VA of or to submit any evidence in his possession that 
was relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), as well as the Court's holding in 
Quartuccio, supra.  In addition, this letter contained the 
specific information regarding disability rating(s) and 
effective date(s) outlined by the Court's holding in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the appellant was notified 
and aware of the evidence needed to substantiate his claim 
and the avenues through which he might obtain such evidence, 
and of the allocation of responsibilities between himself and 
VA in obtaining such evidence.  Accordingly, there is no 
further duty to notify.

In addition, the duty to assist the appellant has been 
satisfied in this case.  All available service treatment and 
personnel records are in the claims folder, as are all 
relevant post-service medical records.  The veteran has had 
the opportunity to present evidence and argument in support 
of his claims, to include at the November 2008 Board hearing.  
Nothing reflects he has indicated the existence of any 
relevant evidence that has not been obtained or requested.  
Under the law, an examination is not required in the context 
of new and material evidence claims.  38 C.F.R. 
§ 3.159(c)(4)(iii); see also 66 Fed. Reg. 45,620, 45,628 
(August 29, 2001).  Nevertheless, as detailed below, relevant 
findings were made on a May 2008 VA medical examination 
conducted as part of an increased rating claim for the 
service-connected diabetes mellitus, which is not currently 
on appeal.  Consequently, the Board concludes that VA has 
fulfilled the duty to assist the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board further notes the veteran has contended he has CAD 
and vision problems secondary to his service-connected 
diabetes mellitus.  Under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Service connection was previously denied for chloracne, CAD, 
and vision problems by a July 2004 rating decision.  The 
veteran was informed of this decision, including his right to 
appeal, and did not appeal.  Although he submitted additional 
evidence within a year of being notified of that decision, he 
did not submit a timely Notice of Disagreement (NOD) to that 
decision.  See 38 C.F.R. §§ 20.201 (what constitutes an NOD), 
20.302 (time limit for filing NOD) and 20.304 (filing 
additional evidence does not extend time limit for appeal).  
Therefore, that decision is final.  See 38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
Further, the Court has also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence presented since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. 
§ 3.156(a) provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. Part 3 (2008); see also 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001).

The evidence on file at the time of the last prior denial 
includes statements from the veteran, service treatment and 
personnel records, and post-service treatment records which 
cover a period through 2004.  

In pertinent part, the veteran contended he had chloracne due 
to exposure to Agent Orange/herbicides while on active duty 
in the Republic of Vietnam.  Further, as indicated above, he 
contended that he had CAD and vision problems secondary to 
diabetes mellitus (for which service connection was 
established by the July 2004 rating decision).

The veteran's service records confirmed he had active duty in 
the Republic of Vietnam.  As such, he was presumptively 
exposed to herbicides therein.  See 38 U.S.C.A. § 1116(f).  
Further, chloracne is one of the conditions presumptively 
associated with herbicide exposure at 38 C.F.R. § 3.309(e).  
Nevertheless, neither the veteran's service treatment records 
nor his post-service medical records (including VA medical 
examinations conducted in June 2004) show he was diagnosed 
with chloracne.  Consequently, the July 2004 rating decision 
denied service connection on the basis of no competent 
medical evidence that he currently had the claimed 
disability.

With respect to the veteran's claims of service connection 
for CAD and vision problems, there was no indication of any 
such disabilities in his service treatment records.  In fact, 
his eyes and heart were clinically evaluated as normal on his 
March 1970 release from active duty examination.  Further, 
his uncorrected visual acuity was listed as 20/20 for both 
eyes on this examination, as well as his previous January 
1966 enlistment examination.

Although the post-service medical records included findings 
of CAD and vision problems, no competent medical opinion was 
of record which either related these conditions directly to 
active service, nor as secondary to the diabetes mellitus.  
Rather, the June 2004 VA medical examinations contained 
competent medical opinions against such findings.  
Specifically, a June 2004 VA heart examination included the 
opinion that the veteran's CAD was not at least as likely as 
not related to his diabetes as this predated onset of his 
diabetes by several years.  A June 2004 VA eye examination 
concluded that while the veteran had hyperopia with 
astigmatism and dermatachalasis, he was negative for 
background diabetic retinopathy.  Similarly, prior treatment 
records from September 2003 also found he had no diabetic 
retinopathy.  

The July 2004 rating decision denied service connection for 
CAD and vision problems because the medical evidence failed 
to show either condition began during military service, was 
caused by an event or injury during military service, or was 
secondary to the service-connected type II diabetes mellitus.

The evidence added to the record since the July 2004 rating 
decision includes additional statements and testimony from 
the veteran, as well as additional post-service medical 
records which cover a period through 2008.

The veteran, through his additional statements and hearing 
testimony, essentially reiterates his contentions that he has 
chloracne due to in-service herbicide exposure, and that his 
CAD and vision problems are secondary to his service-
connected diabetes mellitus.  However, his current 
contentions provide no significant details beyond what was 
previously alleged.  As such, this evidence is cumulative and 
redundant of that which was previously of record.

In regard to the additional post-service medical records, the 
Board acknowledges they are "new" to the extent they were 
not previously of record, but they do not relate to an 
unestablished fact necessary to substantiate any of the 
previously denied claims, nor do the records raise a 
reasonable possibility of substantiating these claims.  For 
example, a thorough review of the additional medical evidence 
does not indicate he has been diagnosed with chloracne.  
Further, there are still no competent medical opinions which 
attribute the etiology of either his CAD or vision problems 
to active service or as secondary to his service-connected 
diabetes mellitus.  See Cornele v. Brown, 6 Vet. App. 59, 62 
(1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) (medical 
evidence that merely documents continued diagnosis and 
treatment of disease, without addressing the crucial matter 
of medical nexus, does not constitute new and material 
evidence).  Rather, a May 2008 VA diabetes mellitus 
examination stated, in pertinent part, that the veteran had 
no visual symptoms related to his diabetes.  Further, this 
examination stated that the veteran's CAD was not a 
complication of diabetes.  Although the examiner noted the 
diabetes included an increased risk that it could make the 
CAD worse, there was no opinion that the diabetes had 
actually aggravated the CAD.  See Villalobos v. Principi, 
3 Vet. App. 450 (1992) (unfavorable evidence does not 
"trigger a reopening").

In view of the foregoing, the Board finds that while the 
evidence received since the last prior denial of service 
connection for chloracne, CAD, and vision problems was not 
previously submitted to agency decisionmakers, it does not 
relate to an unestablished fact necessary to substantiate 
these claims, is cumulative and redundant of the evidence of 
record at the time of the last prior final denials, and does 
not raise a reasonable possibility of substantiating the 
claims.  Therefore, new and material evidence has not been 
received pursuant to 38 C.F.R. § 3.156(a).  As new and 
material evidence adequate to reopen the previously denied 
claims has not been received, the Board does not have 
jurisdiction to consider these claims or to order additional 
development.  See Barnett v. Brown, 83 F.3d. 1380 (Fed. Cir. 
1996).

The Board also wishes to note that in adjudicating these 
claims, it was cognizant of the fact that the veteran engaged 
in combat while on active duty.  The provisions of 38 
U.S.C.A. § 1154(b) provide that in the case of any veteran 
who engaged in combat with the enemy in active military 
service during a period of war, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.  

Despite the foregoing, the Board notes that § 1154(b) only 
serves to lighten the evidentiary requirement for showing 
service incurrence of an injury or disease; it does not 
lighten the evidentiary requirements for proving a claim via 
competent evidence demonstrating present disability or a 
nexus between present disability and some remote injury or 
disease of active service.  See Kessel v. West, 13 Vet. App. 
9 (1999); Brock v. Brown, 10 Vet. App. 155, 162 ("reduced 
evidentiary burden provided for combat veterans by 38 U.S.C. 
§ 1154(b) relate[s] only to the question of service 
incurrence, 'that is, what happened then -- not the questions 
of either current disability or nexus to service, as to both 
of which competent medical evidence is generally required'); 
Cohen (Douglas) v. Brown, 10 Vet. App. 128, 138 (1997) 
("[s]ection 1154(b) provides a factual basis upon which a 
determination can be made that a particular disease or injury 
was incurred or aggravated in service but not a basis to link 
etiologically the condition in service to the current 
condition").  In other words, the record must still contain 
competent medical evidence of a current disability, as well 
as competent medical evidence linking such disability to what 
the veteran asserted occurred while engaged in combat.  As 
detailed above, there was still no competent medical evidence 
that the veteran currently has chloracne.  Moreover, he 
contended that his CAD and vision problems are secondary to 
his service-connected diabetes mellitus, rather than as 
directly related to any incident of active service to include 
his combat service.

For these reasons, the benefit sought on appeal with respect 
to these claims must be denied.


ORDER

New and material evidence not having been received to reopen 
the claims of entitlement to service connection for 
chloracne, CAD, and vision problems, the benefits sought on 
appeal are denied.  


REMAND

Regarding the veteran's claim of entitlement to an increased 
rating for PTSD, the Board acknowledges that he was accorded 
a VA examination for disability evaluation purposes in June 
2006.  However, his testimony at the November 2008 hearing 
suggests that the PTSD may have increased in severity since 
that examination.  For example, it was contended that his 
current symptomatology more nearly approximates the schedular 
criteria of 70 percent under Diagnostic Code 9411.  It was 
also contended that he had lost jobs in the past due to his 
PTSD, while the June 2006 VA examiner indicated his current 
unemployment was due to his heart problems.  Further, the 
June 2006 examination found that his impulse control was 
"ok," but he testified that he had actually pulled a gun on 
his current wife and step-daughter.  (Transcript p. 4).  
Impaired impulse control (such as unprovoked irritability 
with periods of violence) is part of the symptomatology 
associated with a rating of 70 percent under Diagnostic Code 
9411.  38 C.F.R. § 4.130.

VA's General Counsel has indicated that when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  VAOPGCPREC 11-95; see Caffrey v. Brown, 6 
Vet. 


App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  In view of the foregoing, the Board concludes 
that a remand is required in order to accord the veteran a 
new examination to evaluate the current nature and severity 
of his service-connected PTSD.

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  Please obtain the names and addresses 
of all medical care providers who have 
treated the veteran for his service-
connected PTSD since November 2007.  
After securing any necessary release, 
obtain those records not on file.

2.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an examination 
to evaluate the current nature and 
severity of his service-connected PTSD.  
The claims folder should be made 
available to the examiner for review of 
pertinent 


documents therein in connection with the 
examination.  The examination report 
should reflect that such a review was 
conducted.

3.  Thereafter, please review the claims 
folder to ensure that the foregoing 
requested development has been completed.  
In particular, review the examination 
report to ensure that it is responsive to 
and in compliance with the directives of 
this remand and, if not, implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, 
readjudicate the issue on appeal in light 
of any additional evidence added to the 
records assembled for appellate review.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC), which addresses all of the evidence obtained after 
the issuance of the last SSOC on this issue in September 
2008, and provided an opportunity to respond.  The case 
should then be returned to the Board for further appellate 
consideration, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


